Transparency in financial matters (debate)
The next item is the report by Mr Pomés Ruiz, on behalf of the Committee on Budgetary Control, on transparency in financial matters.
rapporteur. - (ES) Mr President, our European Parliament has always wished to implement a policy of transparency with regard to our funds, the EU's funds. Such was the case when, perhaps through mismanagement, problems arose that forced the Commission headed by Mr Santer to resign.
Since then it must be said that things have improved considerably; this Parliament has propelled a policy of transparency, and the Commission has supported the Parliament. The result of this interest on the part of the Barroso Commission is the creation of nothing less than a Vice-Presidency to achieve this objective, represented here by Vice-President Siim Kallas, whom I welcome.
European citizens must know what we do with the very small amount of money they pay to the EU, what we do with that scant 1%; we must have more control over Community funds through visibility. Visibility is no longer just a notice hung up in a town hall or on a building site financed with regional funds or the Cohesion Fund; we have to go much further, and it must be possible to determine the whereabouts of that small amount of money provided by European taxpayers through Member States.
That is the Transparency Initiative, which this Parliament supports wholeheartedly. This own-initiative report we are submitting says two things. The first is that a little more must be done. In the text we have chosen to say that transparency must be manifested by the publication of black lists and information as to which tenderers have been accepted and which have been excluded, and OLAF must have a code to guarantee the presumption of innocence, which has not been the case on many occasions. In other words, within the EU, the European Parliament already has its own code of ethics. We are not officials, we are politicians; we must be transparent too, and we already are.
Thus in Amendment 2 to paragraph 22, I request that the list proposed by the Transparency Initiative be removed, in the main not only because this Parliament has already taken decisions on our financial interests, missions and travel, but because we also feel there must be rules for the entire European Union. This Parliament has its own rules, but they will have to improve and perhaps go even further.
There is another amendment where I remove the reference to MEPs as holding public posts; we do not hold public posts, we are politicians. This confusion could lead to problems in some national legislation.
Through this idea of increasing transparency, which we support, we also wish to draw attention to the fact that Member States share the management of 80% of the funds, and so we again call for Member States to submit National Declarations of Assurance. This is urgent and necessary, and we insist it must be done. We are saying that the initiative presented by Commissioner Kallas must include the recovery of Community funds. This cannot be excluded: when our money is misused, we must know where it is, how it is to be recovered, and when it is to be recovered.
We have made many improvements in terms of transparency, Commissioner, but this Parliament will strive to make many more.
Vice-President of the Commission. - Mr President, I am very pleased to be here today to speak on behalf of the Commission on this key issue of transparency. I must thank Mr Pomés Ruiz for this own-initiative report and the Committee on Budgetary Control for its valuable contribution.
The report addresses five main issues. First, the report gives guidance on the publication of information about those receiving EU funds through grants and contracts. We are working to implement the terms of the modified Financial Regulation on transparency. These terms were included through Parliament's efforts and came into force in May 2007.
With regard to direct management, the Commission launched a website last year, with a single portal giving access to all relevant sites in the various directorates-general. Although we continue to update these sites, the portal still seems a rather confusing and complicated entry point. The Commission services are working to improve this.
Regarding shared management, the role of the Commission is to 'finalise and agree with Member States on the common standards of these sets of information before April 2008'. I am quoting here from the draft discharge report by Mr Jørgensen. The Member States will remain responsible for the data. The Commission assumes responsibility for the standards applicable and checking that Member States respect the terms of the Financial Regulation.
The second issue in Mr Pomés Ruiz's report is the issue of recoveries. I clearly said in the Committee on Budgetary Control in January 2008 that 'the Commission has so far been unable to give Parliament a comprehensive picture of all our recovery efforts'. I gave an estimate for the recoveries made in 2006 and announced improvements to our own systems, so that, this year, the ABAC accounting system will include more detailed and complete data on recoveries. We are discussing the methodology for doing so with the European Court of Auditors.
Information about recoveries would be incomplete without reliable input from the Member States. For agriculture, the picture is encouraging. Tomorrow, the Commission will adopt an action plan to strengthen our supervisory role regarding the Structural Funds, addressing this issue among other things.
The third issue in the report relates to the declaration of financial interests and, in particular, to the results of an independent comparative study launched in July 2006, in the context of the European Transparency Initiative, and published in 2007.
The study concluded that most of the European institutions are regulated more intensively than institutions at national level. The Commission and the European Investment Bank have the most comprehensive ethical rules of the EU institutions.
While the study noted that the Commission has a relatively well developed system for notification of conflicts of interests, it suggests that consideration be given to enlarging the mandate of our ad hoc Ethical Committee to include a broader advisory role. I invite you to examine the study and draw whatever conclusions you think are relevant for the European Parliament.
The fourth issue raised by Mr Pomés Ruiz concerns the composition of experts groups advising the Commission. I would like to thank Mr Pomés Ruiz for recognising the value of the work done so far. We will study the recommendations you make for further improvements.
The fifth and final main issue concerns governance within the institutions. Last Friday, 15 February 2008, was the deadline for Member States to send in 'annual summaries'. As of noon today, we had received 22 replies from the Member States. We are assessing the compliance of these reports with the obligations under the Financial Regulation, and we will report to you as soon as we have a clear picture of this, including with regard to the quality of these reports.
In conclusion, I can declare that we are taking transparency very seriously and that the European Transparency Initiative is delivering on many points raised in the report.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, the transparency initiative is probably the greatest success achieved by the Barroso Commission.
I am grateful to you, Commissioner, for your words and for the fact that you want harmonisation of the publication of information on beneficiaries of subsidies. This was a major point of discussion between Parliament and the Commission last year. As you know, this House and the PPE-DE Group have always stood by you on the issue of transparency because we want to know whether we are meeting our political objectives via the beneficiaries of the subsidies, in other words, the recipients of the funding. This is about meeting our political objectives, nothing else, and we need to know more than we do at present.
Commissioner, you are working on new ethical rules. We believe that the institutions need these rules and the Commissioners themselves need a new code of conduct. However, in order to avoid misunderstandings, may I remind you that it is not up to the Commission to lay down rules for Parliament. We make our rules ourselves. We are not public officials, unlike the members of other EU institutions, although imprecise use of language could create this impression.
We have an amendment to paragraph 22, and I would like to ask you very warmly for your support. We want to replace the list with a reference to the existing rules. Lists are all very well, but we want an open form of words which allows us to decide whether we want so many, or perhaps more - or, indeed, fewer - criteria.
We are not satisfied - and this is part of the report - with the difficult question of the recovery of funds which have been paid out incorrectly. Commissioner, I think this is going to be the major issue for us this year and the main point of conflict between Parliament and the Commission. This is an area which is anything but transparent. I would ask you to tackle this problem vigorously. Recoveries cannot continue in the same random fashion as in the past.
We welcome this week's action plan for the Structural Funds, but this needs to be underpinned with credibility, both for Parliament and for the discharge of the Commission.
Our rapporteur, Javier Pomés Ruiz, has drafted a good and interesting report, and I am sure that with this report as the opinion of Parliament, we will help the Commission to make further progress.
on behalf of the PSE Group. - (DA) Mr President, there is no doubt that the public debate in Europe has focused a great deal on the fact that there is a democratic deficit in the EU and that this deficit is due to not least the lack of sufficient transparency. In particular it may be due to the fact that there has been too little transparency concerning how the funds that the EU manages - that is, the funds that the EU pays to individual countries for good, well-intentioned projects - are used; and it is a problem! It is fortunately a problem that is now being resolved. It is fortunately a problem that the Commission has long recognised and is actually doing something to resolve, and the Commission deserves much praise for this. Mr Kallas, you personally deserve much praise for the enormous contribution that you have made in connection with this. There are of course some matters that need to be addressed. This is the reason why Mr Pomés Ruiz has produced a report. I support his report, which highlights many points of criticism that naturally must be tackled. It is clear that the data available should be comparable etc., but this is a minor matter, as we have now taken the key decision that there should of course be transparency.
Another very important decision for which the Commission deserves praise is the decision to establish greater transparency in connection with the 'expert groups'. It is simply not acceptable that a 'democratic' system has people in office whose names are unknown. There are all kinds of democratic arguments for why you cannot operate in such a way, and it is of course unacceptable from a financial perspective too. I can well imagine, Commissioner, that you could confirm a statement that you made in the recently completed hearing in the Committee on Budgetary Control in connection with discharge. In this statement, you assured us that this would naturally also apply to the groups that fall within the comitology procedure. There are of course many different types of expert groups. Some of the most important groups are actually those that fall within the comitology procedure. In addition, you gave this approval on several occasions in the Committee on Budgetary Control. Commissioner, could you not repeat this here in front of the entire assembly?
on behalf of the UEN Group. - (PL) Mr President, on behalf of the Union for Europe of the Nations Group, I would like to thank Mr Pomés Ruiz for a very good report which I support in its entirety. Transparency must be a fundamental principle of the functioning of the European Union. I should like to begin by saying that I consider the sections of the report concerning better information on the beneficiaries of Union funds and more transparent information on the Commission's web pages to be particularly valuable. These are important issues. I would also like to state that those parts of the report underlining the importance of divulging and providing information on the financial interests of holders of public office in the European institutions are equally important.
European Union citizens need to be certain that those who handle Union funds and those who oversee their allocation act impartially and not with a view furthering their private interests. I believe it was right and proper for this issue to be dealt with so extensively in the report.
Mr President, Commissioner, this debate is really a warm-up act for the discharge procedure currently taking place in the Committee on Budgetary Control, and for the extraordinary hearing that we are to have next week with Commissioners Špidla and Hübner. A key issue in that debate is paragraph 41 of Mr Pomés Ruiz's report, in which the Commission is urged to support the issuing of National Declarations of Assurance. Commissioner, if you pledge to support this, the struggle we are waging in the discharge procedure will not be a struggle of Parliament against the Commission but a joint struggle: the Commission and Parliament against the Member States. This is the best strategy, for the internal cohesion of the Commission too. Transparency does indeed ensure credibility and accountability; everyone agrees on that. One aspect of this is indeed the publication of information about the ultimate beneficiaries of EU funds.
It is compulsory under the Financial Regulation to provide information on this, but this information must be made accessible, it must be reliable and it must be suitable for further research. With all due respect, Commissioner, attempts are being made on your website but there is a long way to go. Some private initiatives really are doing this better.
This report by Mr Pomés Ruiz also sets out very clearly what needs to be improved: the presentation, the content and the organisation of the information. The Committee on Budgetary Control is asking for this to be completed before 2009. I want to submit an amendment to bring this forward by one year. If we manage to do that, then the new Commission and the new Parliament will be able to start with a clean slate in 2009. I ask my fellow Members to support that amendment.
Commissioner, I have another question to put to you: what is the state of affairs regarding the undertaking on your part set out in paragraph 34 to publish the names of all members of formal and informal groups from 2008? I also endorse the question put by Dan Jørgensen on this topic.
Finally, Mr President, I have a question for you: when will Parliament's Secretariat decide to opt for complete transparency and publish the names of all members of Parliament's voluntary pension fund? After all, these people are also beneficiaries of substantial European funds. I ask you to convey this message to the Secretariat.
With regard to the question asked by Mr Staes, this has of course been discussed in the Bureau and a solution will be found.
on behalf of the GUE/NGL Group. - (FI) Mr President, Commissioner, Mr Pomés Ruiz's report is a comprehensive one. The problem areas are set out well and await the necessary measures. In this connection I would like to say to the Commission Vice-President, Mr Kallas, that during his term there have been major improvements generally to the Union's openness and transparency and he has been extremely active in this area. Evidence of this are the many new databases on the internet, but the problem, which the report also mentions is - and this needs to be put right - that the search procedures are still unsatisfactory. This being the case, the material on the search engines ought to be standardised. In other words, if there is no proper search procedure there is a danger that a lot of information will be obtained but that its very abundance will harm the quality.
The question of the 'blacklist' of proven fraudulent actions needs to be considered. In principle our group approves of and is in favour of this list, but we need to ensure in particular that the data protection of individuals is guaranteed and that no one will be blacklisted this way for no good reason or because mistaken procedures were carried out.
Then there is the question of the Advisory Committee on Standards in Public Life. For the Members of the European Parliament, who are directly elected by the people, it is obviously good to have a procedure which is different from that for civil servants, as Mrs Grässle has already said here. The procedure for elected Members must also be at least as strict, however, because there can be no grounds for asserting that ethical requirements should be relaxed as far as Members of Parliament are concerned. In many countries money used to finance the election of Members of Parliament is public knowledge, and it might be in order for Parliament to move in that direction, so that national declarations on election funding, on the campaign publicity of candidates and on its financing are included in Parliament's databases, making them visible at European Union level too.
Finally I wish to say that political parties and foundations at European level cannot be made exempt from the general obligation to declare interests and sources of finance.
(Applause)
on behalf of the IND/DEM Group. - (SV) Mr President, it is very unusual for me to be able to respond favourably to the reports that come before us here. However, this is an exception.
What the rapporteur has argued for here is greater transparency, and I warmly support that. But I would remind the House that, as long as we have such things as the agricultural policy and the structural funds, our task of scrutiny will be an entirely superhuman one. What we are forced to do is constantly introduce new rules, more monitoring, and we end up with a bureaucracy beyond all reason.
The solution, as we all know, is to let the richer countries in the EU give money to the poorer countries without discussing in detail what it is to be used for. The major part of the scrutiny process will disappear, and that must be the long-term aim. We should not have to count cows and set-aside fields and all that kind of thing. We should concentrate on what the EU is there for - the internal market.
- (NL) Mr President, I would also like to thank the rapporteur for his excellent report and I would like to mention a couple of points before making an appeal to the Council and the Commission.
The first point is that we need to publish the recipients of financial support from the European Union. This concerns the agricultural sector in particular. We should treat this information with caution and fairness. We cannot have a situation where some Member States comply with the disclosure requirement and others do not. There are links on the Commission website to 14 national websites concerning the recipients of agricultural support, which means that there are another 13 missing. Perhaps the Commission could explain why that is. Is this information not available in electronic format or have the Member States still not supplied the figures?
In addition to this, the Commission should think about the protection of those recipients whose details are to be published: protection from radical animal rights activists, for instance, a problem that several Member States, including my own, are having to deal with at the moment.
Finally, the fact is that the data are difficult to compare and so more direction from the Commission is needed. I understand from the Commissioner that he will take the initiative on this tomorrow in relation to the Structural Funds and I am pleased to hear that.
My second point concerns the annual reports on the activities of the institutions, where there has been some improvement, but this is a sensitive topic.
Now to my appeal, which is related to the fact that 80% of the funds in Europe are not managed centrally but through the Member States or in collaboration with the Member States. We could improve and tighten up transparency and control at European level for all eternity but as long as the Member States do not take responsibility by means of the National Declarations of Assurance, ensuring balanced control will remain difficult. It takes two to tango.
We can dance the most brilliant spirited dance through the field of budgetary control at European level, but as long as the Member States do not dance along it will never be a prize-winning performance. I therefore call on the Member States to accept their responsibilities and I call on the Commission to support this process in connection with the national declarations, like a good conductor, shall we say, or like a dance teacher: you should know that yourself, Commissioner. We on this side would like to count on your support.
(PT) Mr President, I must congratulate our rapporteur and also Mr Kallas on this initiative. However, in the same breath, I must tell Mr Kallas that I would be much happier if he had taken the steps needed to ensure that the European Commission was complying with the Financial Regulation rules which entered into force on 1 January 2007, particularly on the designation of end beneficiaries of the various Community funds.
It is really a matter of great concern that the European Commission's answer to the question of whether the IMG has been lawfully and properly designated as an international organisation is wholly unsatisfactory. I would like to know, Commissioner, whether, in addition to this new international organisation, the European Commission has also decided to meet with others, so that we can find out who has access to Community funds without having to go through the tender procedure.
(PL) Mr President, the allocation of funds from the various budget lines always awakens the strongest emotions and debate. It is entirely understandable that those who are awarded funding should rejoice, and that those who are not awarded any despite their merits should voice their criticism. If, however, as in the recent notorious Polish case, an entity obtains funding from one government only to have it taken away by another, a number of concerns emerge.
What principles determine the allocation of funds, and what procedures apply? Are decisions made on the basis of facts or of base politics? That is why, pursuant to the report by Mr Pomés Ruiz, we should focus not only on the clarity and transparency of procedures, but also enable society to assess the actions involved in awarding funding. Publishing information on beneficiaries of Union funding is a fundamental condition of the transparency of the intentions of the European Commission and the government. Why then are certain countries so opposed to publication? Do they have something to hide? This also involves information on individuals holding public office and experts at the European institutions. Our Union would benefit greatly from the creation of a common ethical space.
Mr President, let me begin by congratulating the rapporteur, Mr Pomés Ruiz. I am not doing it only because he is standing next to me and kicking me in the ankle, but because I think his report is very good indeed.
I would like to make three points, if you would allow me. Firstly, I think that the aim of this report is basically to improve transparency and improve controls. Usually you do that three ways. One is to have transparency in terms of documentation: that is quite well provided for under Article 255 of the EC Treaty; secondly, transparency of finances, which is what we are doing in this report; and thirdly, of course, transparency of meetings.
The sad thing I find in this debate - not so much inside but outside this Chamber - is that there are a lot of anti-Europeans that are using transparency in a very populist way, in the sense that, on one hand, they call for transparency, then when transparency is given, they start attacking people for it. I find this debate, in that sense, a little bit sad, and I think that, when we go transparent, we should be honest and straightforward about it.
Point number two is on national declarations. I would like to second what Ms De Lange said about those. We should always stress that. I think Mr Kallas is doing a very good job. The Commission is doing a good job. But 80% of all the funds are actually spent by the Member States. That is where we need a little bit more in the financial declarations. I am sure, Mr Mulder, if he was here, would agree with me.
The final point I have is on the famous, or perhaps infamous, paragraph 22 of this report. I see where it is coming from, but I think we should not throw the baby out with the bath-water. Therefore, I would recommend that we get rid of paragraph 22, so that all of us can easily vote for this report, because, after all, being against transparency is a little bit like being against peace and motherhood.
(ES) Mr President, I wish to add my congratulations to the rapporteur, who has produced an extremely interesting report, and of course also thank the Commission, represented by its Vice-President Kallas, for all its work, positive dialogue and cooperation with the House.
Here I simply wish to expand a little on the comments already made, most of which I agree with, and say, beyond the actual need for this information and for transparency, that it must be easily accessible, reliable and comparison-friendly; the information should be organised and classified and be of real practical use, not only for the greatest experts, but for the public at large.
As regards shared management funds, in addition to what has already been said, we need to put pressure on the Member States in this regard, and in particular try to find instruments that improve the situation with international organisations, which often seem opaque.
I certainly welcome the idea of creating a common ethical space. This is a luxury the Commission can certainly afford, and it could be exported or proposed in certain global negotiations as an example of good practice. I therefore particularly welcome the study being carried out by the Commission on the ethical codes and standards that may subsequently be applied to each institution.
Finally, I congratulate the rapporteur and thank him for accepting my request concerning a code of ethics for OLAF, which is absolutely essential: on one side we have those responsible and the guilty parties, and on the other the innocent parties, whom we must protect by all means.
(FI) Mr President, first I want to join those who have congratulated and thanked the rapporteur, Mr Pomés Ruiz, for an absolutely splendid report. At the same time I would also like to take this opportunity to thank Commissioner Kallas, who over the years has worked very hard to promote these issues.
The idea behind this report is such that hardly anyone here can disagree with its objectives. Any form of openness and transparency regarding the misuse of EU funds can only be for the good. In general the use of appropriations financed though tax revenues must be open. The taxpayer must always have accurate and proper knowledge of what their money is being spent on. The public must always be able to tell who is spending the money, and on what, and how much is being spent.
We must in particular adhere to the principle of right of access and transparency when these funds are being misused. In my opinion, publishing the 'blacklist' of fraudulent uses of EU funds would also pre-empt possible cases of abuse and so promote openness and transparency in the use of EU resources. This kind of monitoring is obviously made challenging by the fact that the systems in different countries vary greatly, and for that reason it is difficult.
I believe the report is an important step forward, and we need to find a common compromise so that the report can be adopted here and not thrown out because of a few small details.
(DE) Mr President, I think this is a particularly good debate. However, I would like to warn about the abuse of transparency. Some populists - although they are not here in this chamber today - abuse this debate in the public arena, but in doing so, make no distinction between the private sphere and what is appropriate in the public interest.
We must not lose sight of this privacy debate. We are aware that there is also justification for data protection. Finding a balance here is the right response from the European Parliament for the future.
(DA) Mr President, it is a pleasure to attend the debate today. I recall a few years back that there were a few idiots who were demanding transparency, but now Parliament consists of nothing but idiots who are insisting upon transparency regarding the presentation of accounts. In addition, we have a commissioner whom we cannot criticise; instead we must also praise him for his personal contribution towards including the more sluggish parts of the Commission within the transparency reforms.
However, I have not been elected to offer praise; I have been elected to highlight the more thorny aspects of the debate. Therefore, I would like to ask Mr Kallas whether next year there will be exceptions within the area of agriculture for which there will not be a full presentation of accounts on the Internet, and for which we will not be able to see who receives what and the corresponding amounts in other areas. Will there be exceptions, or will every expense be accounted for on the Internet? And what about the working groups: will the names of all the experts be given?
Finally, now that we have progressed so far with transparency, would it not also be a good idea to send an apology to the heroes Dorte Schmidt-Brown, Hans-Martin Tillack, Marta Andreasen and all those who have been badmouthed over the years, but who were the reason that you, Mr Kallas, have been able to achieve such success with your reforms?
(PL) Mr President, clarity and transparency are fundamental principles of life in society. Particular responsibility for the challenges involved rests with us parliamentarians. We are the ones who meet the voters and it falls to us to explain the current situation in the Union and its administration to them. We cannot say: 'It is not us, it is the Commission'. European citizens look to their Members of Parliament for answers. All too often, on the pretext of creating transparency, we complicate procedures and impose too many requirements regarding beneficiaries. For example, we insist on documents that are often unnecessary. As we build transparency, we must define roles clearly and distribute them. I repeat, we must distribute roles and tasks between the Member States and the European Union.
Mr President, I want to make two points. First of all, if we want to follow the Lisbon Strategy we have to know who in the field of science gets the money and what for. Is it really the best, or are there some divisions between the more privileged Western countries and the other, new ones? I, as an academic, would claim that there has to be more justice and evenness.
My second point is that, when we give money - with a pretty generous heart - to third countries, to those that are underdeveloped and less privileged, I would like to get some feedback on how that money is used, in particular under those soft programmes like democratisation or similar, which do not produce tangible things but change minds, or entrepreneurship. We know little of how that money is used in Africa, and in all ACP countries. I would really claim that we have to have some more knowledge about it.
Mr President, I want to take issue with three of the speakers. Firstly, Mr Seppänen, I would like to congratulate him on his speech, because it was extremely moderate, and he is slowly moving - almost - towards the pro-European camp.
Secondly, Mr Bonde: the way in which he talks about transparency makes me believe that he is a federalist. So, in that sense, I think that he is also moving in exactly the right direction - even if the request to publish all the people who sit on comitology committees is, perhaps, pushing it a little bit!
My final comment concerns Mr Rübig. I agree with him 100%: the type of populism that we see in the Austrian media from the anti-European side is simply abominable, and I really would not like to see any more of that.
I have one more question for the rapporteur, Mr Pomés Ruiz: if there was one thing he would like to take out of this report, what would it be?
Vice-President of the Commission. - Mr President, I wish to thank honourable Members very much for their support for this transparency action, which has been a common action: in all issues, the Commission has always felt it had strong support from Parliament.
There are two things I want to say. The first concerns the information available on end beneficiaries. I consider this to be an amazing change. When, together with some Members of Parliament, we started to initiate this at the beginning of 2004, there was no great hope that it would be implemented. But the political decision has now been taken, and the year 2009 is the final year by which the information on end beneficiaries of 2008 will and must be published.
So, politically the decision has been taken. This is a great step forward. Now the technicalities remain to be solved. That is not easy at all, because guidelines have now been issued on what this information on end beneficiaries should look like. But of course many of you raised the issue of workable search engines, and this is really not an easy task. Of course, we will have a portal via which it will be possible to access the information in the Member States, and access information about end beneficiaries.
I foresee a lot of technical problems, but those technical problems - nothing is perfect, and everything takes a little time - definitely should not undermine the importance of this great change.
Concerning the famous national declarations, I must again say that the situation has completely changed in these three years. When I first appeared in Council to discuss these issues, these were completely out of the question. Today you have the annual summaries - we had already received 22 so far, and perhaps even more now. We will assess the quality together, and there definitely will be an improvement.
So the understanding is that we have shared management problems, and we must also share information about the work - how we manage the Structural Funds. That understanding has increased tremendously in Member States too. We will also try to fill out the idea of more comprehensive national declarations with specific substance. You know as well as I do that there are certain Member States that are still very reluctant to have this greater involvement, but we already have a certain degree of involvement.
As concerns international money, that is a something of a different issue. The issue of how this information should be made available will probably also be discussed within the framework of COCOBU. However, we are partners in international agreements and do not manage them directly. Information on what we manage directly must be made available, but we are partners in very big international poolings. That is a little different.
Concerning expert groups, as I said in COCOBU, I can repeat here that we have a commitment to publish the list of permanent experts. This is really a question of definition: what kind of experts should be included on this list. This is a debate, and some experts who fulfil certain confidential tasks of assessing projects and people should not be so transparent, probably. There are some nuances. However, the commitment exists and I have been informed that we are ready to publish a long list of permanent experts. There is the question of all those national experts sent by Member States participating in certain bodies, whose names will be sent afterwards, not before, but there is at least the commitment that there should be no big secret as to who is advising us.
My last point, in response to an issue which was raised, is that the Commission has no intention to propose how Parliament should deal with its own rules, and what the declarations of economic interest should consist of. I can say only two things: this ethical space is a common space - if something happens in one institution, it definitely has an immediate effect on other institutions. We must, of course, address all these questions on the basis of common sense, and not go to absurd lengths and into unnecessary details, but only into the relevant issues, in order to avoid a real conflict of interests.
rapporteur. - (ES) Mr President, Mr Kallas can feel pleased with himself because he realises the transparency initiative is one which is much appreciated and dear to the hearts of the entire House, and because he has now experienced the support that can be found here.
Mr Kallas, we wish to go further with regard to transparency, and in the report we outlined some of the areas in which progress ought to be made: recoveries, expert groups or the presumption of innocence. Nevertheless, I urge you: this must remain within the confines of common sense, with no consideration for the populism of certain elements of the gutter press that seems to devote itself to earning money through its populist exaggerations of serious topics in the European Union. I wish to thank Inés Ayala for her suggestion that OLAF should concern itself with these matters too, and Mr Jørgensen, Paulo Casaca, Mr Bösch, who is present, and my colleagues Ingeborg Grässle, Alex Stubb, etc.
I would like to say that Alex Stubb also asked me what I would take out, and I must say that, for instance, I would remove the reference to a spouse's activity. I remember that the greatest problem in the European Union was caused not by a spouse, but something similar: I refer to the case of Edith Cresson. By this I mean that we should not be placing such restrictions on ourselves, and we should do what is logical, not what is illogical. Indeed, even Members of this House also have a right to family life and private life.
I also wish to say that we will continue to set an example for many Member States of how the EU is spending its funds better and more efficiently, with low administrative costs and much more effectively than certain Member States. In this preliminary mission on which we all agree, several Member States - those that refuse to give explain how they spend 80% of Community funds and then seem to be all smiles when we refuse to approve the EU accounts - use this to justify giving less money to the common fund, limiting EU activity, abusing our accusations that it is the Member States that do not spend correctly and using this argument to refuse to give this House more than 1%.
Thank you, Mr President, and may I also wish Mr Kallas well in securing an objective so warmly supported by Parliament.
The debate is closed.
The vote will take place tomorrow.
Written Statements (Rule 142)
in writing. - (FR) The Pomés Ruiz report, on the other hand, quite rightly takes the view that major efforts still have to be made before we achieve transparency in financial matters. An analysis of the 2006 Annual Activity Report of the Budget DG has in effect identified what still needs to be done before achieving transparency in the EU's accounts. An examination of the funds allocated to the common agricultural policy, for example, shows that the instruments available to the Commission do not always allow it to guarantee the accuracy of the data supplied by the Member States.
If we are to prevent the budgetary slides of the past the Commission needs to improve the quality of the information supplied to the public concerning the beneficiaries of Community funds and must do this without delay by taking a number of concrete measures: rationalisation of published information on those receiving Community funding, creation of an overall search-engine, publication of a 'blacklist' of fraudsters, and so on. In order to ensure rigorous, effective and transparent control of the Community funds allocated to the Member States the Commission should in future assume political responsibility for the information it publishes.